Citation Nr: 0631193	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  97-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to May 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1997, the 
veteran testified before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  In 
September 2002, the Board arranged for development of the 
evidence under authority then in effect.  In July 2003 and 
March 2004, the case was remanded for further development.  
In June 2005, the Board again remanded the case for RO 
initial consideration of additional evidence submitted 
without a waiver of such consideration.  In June 2006, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In September 2006, 
the veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

An April 1997 statement from the veteran raises the issue of 
entitlement to service connection for arthritis/disc disease 
of the cervical spine as secondary to service-connected 
residuals of a gunshot wound.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran served in combat and was awarded both a Combat 
Infantryman Badge (CIB) and a Purple Heart medal.

2. The veteran's current hearing loss disability was not 
manifested in service, and is not shown to be consistent with 
combat noise trauma.

3. The veteran's tinnitus was not manifested in service, and 
is not shown to be related to his military service, to 
include combat noise trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice before the initial rating decision, April 
2004 and June 2005 letters provided certain essential notice 
prior to the readjudication of his claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating bilateral hearing loss and tinnitus, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the 
claims are allowed, and the decision below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in January 2003 and a 
supplemental opinion in October 2004.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
As noted above, in June 2006, the Board sought and obtained a 
VHA advisory opinion in these matters.  In a July 2006 
letter, the Board notified the appellant of the opinion, 
provided him with a copy, and informed him that he had 60 
days to submit any additional evidence or argument in support 
of his claims.  The Board is authorized to obtain advisory 
opinions from the VHA and there is no need to remand the case 
to the RO for initial consideration of the VHA opinion.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
bilateral hearing loss disability or tinnitus.  On May 1952 
separation examination, the veteran had normal hearing 
results (15/15) on spoken and whispered voice tests.  Service 
personnel records indicate he was awarded a CIB and a Purple 
Heart medal for wounds sustained in combat during the Korean 
War.
On VA examination in September 1952, the examiner noted the 
veteran's hearing was normal.  

On VA examination in March 1978 (for evaluation of other 
service-connected disabilities), the veteran told the 
examiner his postservice employment included running heavy 
equipment (specifically a bulldozer), doing heavy mechanical 
work, and occasionally working around trucks.

A July 1995 Fort Worth VA Outpatient Clinic treatment record 
reports the veteran was seen for a hearing aid examination 
because his old hearing aid was defective.  An audiogram at 
the time showed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
45
55
LEFT
20
30
25
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  It was noted that no prior exams were 
available.  The diagnosis was bilateral conductive hearing 
loss, with the right ear worse than the left ear.  In August 
1995, the veteran reported a history of a grenade exploding 
near him during combat in 1950; he said he had a concussion, 
but did not become unconscious and that he started to notice 
some deafness in his right ear about ten years later.  In 
1985, a VA doctor told him an operation would not improve his 
hearing.  He also noted he did not have a family history of 
deafness or ear infections.

At the April 1997 DRO hearing, the veteran testified that a 
concussion grenade exploded in front of him and knocked him 
to the ground right before he was shot.  He did not notice a 
loss of hearing at the time and could not estimate when he 
started having trouble hearing on the telephone with his 
right ear.  He said he did not have a hearing test when he 
left service and was not sure when he initially got hearing 
aids, but thought he got them from the VA about five years 
previously.  He reported he had not had any hearing tests 
prior to that time, even though he had trouble hearing out of 
his right ear many years before getting hearing aids.  The 
veteran's representative stated the veteran did not have 
ringing in his ears and could not hear it if he did have 
ringing.

On authorized January 2003 VA audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
70
60
70
LEFT
N/A
30
25
35
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
veteran indicated he had significant noise exposure on active 
duty and that after service he worked in construction, but 
wore hearing protection for that job.  He reported having 
recurrent bilateral tinnitus that occurred on a daily basis.  
The diagnoses included right moderate to severe mixed hearing 
loss; left mild to severe, predominantly high frequency 
sensorineural hearing loss; recurrent bilateral tinnitus; and 
suspected right otosclerosis.  After reviewing the veteran's 
claims file and finding that it was negative for hearing loss 
and tinnitus during service, the examiner provided the 
following opinion:

Since the veteran's service medical records and 
C-file records failed to document hearing loss or 
tinnitus, and since the veteran's physical 
examination done at the time of separation from 
active duty revealed that his hearing was normal, 
it would appear that the veteran's current 
otologic problems have occurred subsequent to 
separation from service.  Therefore, it is my 
opinion that it is LESS LIKE[LY] THAN NOT that 
the veteran's current hearing loss and tinnitus 
are related to military service.

A February 2004 VA audiological evaluation, done for re-
evaluation of hearing aids, revealed the following puretone 
thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
55
65
LEFT
20
25
25
35
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The audiologist provided a diagnosis of moderate to severe 
mixed hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  It was noted his 
hearing had not significantly changed since the January 2003 
VA examination.

In October 2004, the January 2003 VA examiner provided a more 
complete opinion regarding the etiology of the veteran's 
hearing loss:

I have received the c-file, including service 
medical records, again on this date.  Since I am 
unable to determine that either hearing loss or 
tinnitus [was] incurred while in service or for 
an extended period of time subsequent to 
separation from service, it is my opinion that it 
is less likely than not that current hearing 
loss/tinnitus are related to combat noise trauma 
that occurred over 50 y[ears] ago.

A February 2005 letter from audiologist A. C. S. reports the 
veteran informed her "he felt his hearing loss was related 
to a blast that occurred next to him during his service in 
the Korean War."  Otoscopy was unremarkable while audiometry 
revealed mild sensorineural hearing loss in the left ear and 
moderate to severe mixed hearing loss in the right ear.  The 
audiologist opined that "[a]lthough it is impossible to 
determine the exact cause of a hearing loss, the test results 
obtained are consistent with hearing loss that is the result 
of acoustic trauma (specifically the possibility of ossicular 
disarticulation on the right side)."

A February 2005 letter from audiologist J. A. C. diagnoses 
the veteran with permanent mild to severe sensorineural 
hearing loss in the left ear and severe to profound 
sensorineural hearing loss in the right ear with associated 
tinnitus.  The audiologist provided the following opinion 
regarding the etiology of the veteran's hearing loss and 
tinnitus:

During [the veteran's] tour of duty he was 
exposed to excessive noise levels from artillery 
fire, machinegun fire, land mine explosions and 
grenade explosions.  I do not have access to his 
military records today.  Following his military 
service, he worked as a ranch hand and has had no 
noisy hobbies.  Based on his exposure to acoustic 
trauma while in the military I feel that [it] is 
at least as likely as not that [the veteran's] 
hearing loss and associated tinnitus was caused 
by or contributed to by his exposure to acoustic 
trauma during his tour of duty in the service.

A February 2005 letter from audiologist T. H. P. states the 
veteran reported hearing loss that was "sudden in onset" 
with accompanying tinnitus after a grenade exploded near him.  
He said he had not been able to use his right ear to listen 
on the telephone since the incident and that he has had 
hearing aids since the early 1970s.  Physical examination 
revealed that acoustic reflexes were absent bilaterally for 
both contralateral and ipsilateral stimulation, which 
indicated a possible middle ear disorder.  It was also noted 
that otoacoustic emissions were absent bilaterally at 2000, 
3000, 4000, and 5000 Hertz; however, the examiner could not 
determine whether this was due to outer hair cell damage in 
the cochleas or to a middle ear disorder.  The diagnosis was 
moderate mixed hearing loss in the left ear and severe mixed 
hearing loss in the right ear.  The audiologist offered the 
following etiology opinion:  "Due to [the veteran's] account 
of a sudden hearing loss following an explosion at close 
range, it is my opinion that this hearing loss is likely 
caused by or contributed to acoustic trauma during combat in 
Korea."

In June 2006, the Board referred the case for a VHA advisory 
opinion requesting responses to two questions: 1) Is it at 
least as likely as not (50 percent or better probability) 
that the veteran's bilateral hearing loss is related to 
combat related noise exposure?; and 2) is it at least as 
likely as not (50 percent or better probability) that the 
veteran's tinnitus is related to combat related noise 
exposure?

In June 2006, a VA otolaryngologist reviewed the veteran's 
claims file and responded to the Board's questions.  He 
explained that sensorineural hearing loss is focused 
primarily in the inner ear and is involved with acoustic 
trauma, while conductive hearing loss is primarily located in 
the middle ear.  Tinnitus is focused in the inner ear and can 
be associated with both types of hearing loss.  He noted that 
the veteran's hearing was "grossly normal" in 1952 [at 
separation] and that the records reflect his hearing was not 
evaluated again until 1995.  The veteran "did not notice a 
specific hearing loss, particularly in the right ear where 
the most severe conductive component is located, until ten 
years after the acoustic trauma."  He stated that 
disarticulation of the middle ear ossicles (as suggested by a 
private audiologist) was unlikely because it would have 
caused "immediate and permanent" hearing loss.  He found it 
was "far more likely that [the veteran] has developed 
otosclerosis, probably bilateral, but particularly in the 
right ear, with gradual conductive hearing loss."  
Otosclerosis is a disease process that is 50 percent 
inherited and has no relationship to acoustic trauma.  He 
indicated the 1995 audiogram showed the veteran's nerve 
capabilities were "completely within normal limits" and 
that if he had suffered from acoustic trauma his nerve levels 
would have been depressed.  He concluded that the private 
audiologists who had provided rationales for their opinions 
had not considered the conductive hearing loss and noted that 
one of them did not even test for conductive loss.  Based on 
the evidence of record, the VHA specialist reached the 
following conclusion:

[I]t is unlikely (less than a 50% probability) 
that the veteran's bilateral conductive hearing 
loss is related to combat-related noise exposure.  
This opinion also holds for the tinnitus.  
Therefore, I do not believe that this patient's 
problem is primarily from the original acoustic 
trauma.  The patient would undoubtedly have had 
significant hearing loss at the time of the 
original insult, and would not have developed the 
problem ten years later.  It is also my opinion 
that there is probably otosclerosis in the right 
ear and it has nothing to do with any 
disarticulation caused by a grenade explosion.

In a September 2006 brief, the veteran's representative 
alleged that the rationale contained in the June 2006 VHA 
advisory opinion lacked "the scientific basis needed to 
buttress the conclusions reached" and that the Board should 
assign limited probative value to the opinion.

In a September 2006 statement, the veteran alleged that while 
the record only reflects one hand grenade explosion, there 
was actually a second concussion grenade explosion that 
occurred in November 1950 about thirty minutes prior to when 
he was shot.  He stated that everything went "black" and 
that he became dizzy.

C.	Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss and Tinnitus

The January 2003 VA examination report conclusively shows the 
veteran has bilateral hearing loss by VA standards and 
bilateral tinnitus.  Furthermore, as he was awarded a CIB and 
a Purple Heart medal for wounds sustained in combat, it is 
also not in dispute that he likely was exposed to combat 
noise trauma in service.  What he must still show to 
establish service connection for the hearing loss and 
tinnitus is that there is a nexus between his current hearing 
loss and tinnitus and his military service, and specifically 
his exposure to combat noise trauma therein.  The 
preponderance of the evidence is against a finding that they 
are indeed related.

First, there is no competent evidence that a hearing loss 
disability was manifested in service or in the first 
postservice year, so as to permit a finding that such 
disability became manifested in service and persisted, or to 
allow for application of the 38 U.S.C.A. § 1112 chronic 
disease presumptions for sensorineural hearing loss (as an 
organic disease of the nervous system).  Notably, the veteran 
has stated that he did not notice any hearing loss until 
about ten years after his discharge from service. 

The veteran has alleged that the sound from concussion 
grenades exploding in front of him and other combat noise 
trauma caused his hearing loss and tinnitus.  As he engaged 
in combat and the disabilities are alleged to have been 
incurred in combat, he is entitled to the relaxed evidentiary 
standards provided under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3,304(d).  However, he must still meet the evidentiary 
burden of showing a nexus between the current disabilities 
and service.  See Collette, supra.  

The record includes both medical evidence that supports the 
veteran's claims and medical evidence that is against them.  
Evidence in support of (or tending to support) the veteran's 
claims includes February 2005 opinions from private 
audiologists J. A. C., A. C. S., and T. H. P.  Evidence 
against his claims includes the January 2003/October 2004 VA 
examiner's opinions and the June 2006 VHA opinion.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. C. S., J. A. C., and T. H. P. all concluded the veteran's 
hearing loss was related to military noise trauma; J. A. C. 
also related the veteran's tinnitus to military noise trauma.  
However, it does not appear these audiologists reviewed the 
veteran's claims file or any medical records before reaching 
their conclusions (J. A. C. specifically stated she had not 
reviewed these records), and their opinions were based 
entirely on history provided to them by the veteran.  The 
history the veteran provided to these audiologists regarding 
post-service noise exposure conflicts with the history he has 
given at other times.  For example, he told J. A. C. that he 
worked as a ranch hand and did not engage in noisy hobbies 
after service, but he has told VA examiners that he worked in 
construction.  Furthermore, he told T.H.P. that he had a 
sudden onset hearing loss and tinnitus following a grenade 
explosion near him during combat.  Significantly, he had 
previously reported that he began noticing a right ear 
hearing loss 10 years after service.  See July 1995 audiology 
evaluation report. As the earlier history was provided more 
contemporaneously with the events described, and is not self-
serving (i.e., reported for the purposes of securing a 
favorable nexus opinion), it is more credible.  Medical 
opinions premised on inaccurate factual history lack any 
substantial probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Additionally, none of these audiologists 
discussed the long interval of time between service and the 
first postservice clinical documentation of hearing loss (in 
July 1995, more than 43 years postservice) and tinnitus 
(January 2003, more than 50 years postservice).  The opinions 
also do not address the differences between the veteran's 
left ear and right ear hearing loss. 

The January 2003 VA examiner's opinion and supplemental 
October 2004 opinion conclude that there was no documented 
hearing loss or tinnitus in service and that since he could 
not determine hearing loss or tinnitus was incurred in 
service or for an extended period of time after service, it 
was "less likely than not that current hearing loss/ 
tinnitus are related to combat noise trauma that occurred 
over 50 years ago."  These opinions reflect a review of the 
claims file and a complete examination of the veteran but do 
not specifically address the impact a grenade explosion could 
have had on the veteran's right ear hearing as opposed to his 
left ear hearing.  

The June 2006 VHA specialist's opinion is particularly 
probative, as he reviewed the veteran's claims file 
(including the disparate reports of postservice noise 
exposure), commented on the conflicting opinions already of 
record, and provided a complete rationale for his opinion.  
He explained the difference between conductive and 
sensorineural hearing loss and concluded that the private 
audiologists had not considered the conductive aspect of the 
veteran's hearing loss in formulating their opinions, noting 
that one of the audiologists had not even tested for 
conductive loss.  He analyzed the 1995 audiogram that 
initially documented the veteran's hearing loss disability 
and found that the nerve capability levels at that time were 
not consistent with significant acoustic trauma.  In 
concluding that tinnitus and bilateral hearing loss were not 
related to acoustic trauma, he stated that if acoustic trauma 
had caused his hearing loss the veteran would have 
experienced significant hearing loss at the time of the 
trauma, not ten years later.  He also noted the veteran 
probably had otosclerosis in his right ear that was affecting 
his hearing in that ear.  

In summary, greater weight may be placed on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professional, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  The veteran's representative has alleged that the 
June 2006 VHA specialist's opinion should not be accorded 
significant probative value because it is not supported by a 
scientific basis.  However, in weighing the respective 
medical opinions, the VHA specialist's opinion must be given 
the greatest probative weight, as it is supported by detailed 
findings; is couched in terms of greater certainty; explains 
the underlying conditions of conductive and sensorineural 
hearing loss and tinnitus (i.e., the scientific basis for the 
opinion), which the opinions to the contrary do not; reflects 
a thorough review of the veteran's claims file, including a 
knowledge of the conflicts in his provided medical histories; 
and gives a better explanation of the rationale for his 
opinions.  It is notable that the VHA specialist did not have 
knowledge that the veteran was exposed to a second grenade 
explosion, as the veteran has only recently added this 
evidence to the record.  However, since he concluded the 
veteran would have experienced significant hearing loss at 
the time of any combat-related noise trauma, the Board 
concludes this new evidence does not alter the substantial 
probative value of the VHA specialist's opinion.  

Finally, some recognition must also be given to the relative 
expertise of the opinion providers.  In that regard, it is 
significant that the medical opinions supporting the 
veteran's claims were by audiologists, while the June 2006 
VHA advisory opinion was by an otolaryngologist.  Presumably, 
(by virtue of the extent of their respective training) a 
physician who is a specialist in diseases of the ear would 
have more expertise in assessing the etiology of a hearing 
loss or a tinnitus disability than an audiologist would have.

Hence, the preponderance of the evidence is against the 
claims and they must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


